       Case 1:20-cv-02698-ALC-SDA Document 24 Filed 09/17/20 Page 1 of 1



                                     Attorneys at Law
                   45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
           9/17/2020     TEL: (212) 248-7431 FAX: (212) 901-2107


                                                                        September 17, 2020

VIA ECF
                                     Request GRANTED. The telephonic Initial Pretrial Conference is
Hon. Stewart D. Aaron
                                     adjourned to Monday, November 9, 2020, at 10:00 a.m. SO ORDERED.
United States District Judge
                                     Dated: 9/17/2020
Southern District of New York
40 Foley Square
New York, New York 10007

          Re: Marc Camille v. Beth Israel; Case No.: 20-cv-02698 (ALC)(SDA)

Dear Judge Aaron:

        This office represents Plaintiff Marc Camille in the above-referenced action. Upon consent
of Defendant’s counsel, Plaintiff respectfully requests an adjournment of the telephonic
Initial Pretrial Conference currently scheduled for September 22, 2020, at 11:00 a.m. This is
Plaintiff's second request for an adjournment of the Initial Pretrial Conference.

         The basis for this request is that this office was recently retained by Plaintiff, and Plaintiff
is filing an Amended Complaint on consent of Defendant. Prior to an Initial Pretrial Conference
being held, Defendant wishes to answer or otherwise respond to the Amended Complaint, and
the parties intend to meet and confer regarding a case management plan that takes the
Amended Complaint into account.

        Accordingly, Plaintiff respectfully requests that the Court adjourn the Initial Pretrial
Conference until after the Answer (or other response) to the Amended Complaint is due, which,
by stipulation of counsel, is November 2, 2020.
        Plaintiff thanks the Court for its consideration of this request.


                                                        Respectfully submitted,


                                                               /s/ Lisa Skruck
                                                        Lisa M. Skruck

To:     All counsel of record (via ECF)
